4-Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, what does the “such that … detector” (lines 7-8) substantively add to this claim?  The quoted passage appears fragmented, missing something.  

Claims 1,2,3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tetsuzo ‘147.
Tetsuzo et al 10104147 (1449) teach a device, including: cylindrical heating 12 furnace 11, including a lever 3 extending in axial direction to detect weight; encased 2 weight detector 1 that includes a lever 3; connecting portion 14 to connect the furnace and weight detector; sample holding portion 4 on the end of the lever, and configured to hold a sample therein; heater 9 to cover the weight detector 1, and which is controlled/powered by temperature regulator 8 to control the temperature of the detector 1.
The ABSTRACT of Tetsuzo does not state not state that the heater is resistance in nature, and operated with 6A or less.
As to claim 1, it would have been obvious to employ a resistive type heater for heater 9, as one of ordinary skill is well aware that resistive heaters are effective techniques to heat elements of interest. In addition, as Tetsuzo teaches a target temperature, one of ordinary skill is well aware that such would require providing the necessary current to a resistive source to achieve the level of interest, suggestive of any combination of voltage, current and resistive element to produce the required temperature.
As to claim 2, Tetsuzo’s Abstract refers to regulating around 45 degrees C, suggestive of the claim temperature.
As to claim 3, reduced noise is always favorable.

As to REMARKS, consider:
As to the first paragraph of page 9; the possible combinations are not so infinite (“infinitely”, line 7, p. 9) as suggested.  Commonly available voltage sources include 120V.  The Reference depicts the temperature of the case to be from 45 to (a maximum of 100) degrees C.  A  light bulb by itself will reach well above 100 degrees, let along 45 degrees.  A thousand watt toaster oven employing 120 volts draws 8 amps, a requirement of 45 degrees would require much less current.  The possibilities of one employing a 6amp heating element to obtain the 45 degree temperature called for in Tetsuzo is well within the range of what one of ordinary skill would employ.
As to the last paragraph of p. 9; the 0-6 amp range (of Figure 7) is not so narrow/particular when compared to commonly employed heater currents.
        
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861